Citation Nr: 1425343	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-17 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for tonsillitis.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for a dizziness disorder with tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1972 to October 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.
 

FINDING OF FACT

In February 2014, prior to the promulgation of a decision in this appeal, the Veteran notified VA that he wished to withdraw all pending appeals.


CONCLUSION OF LAW

The criteria for withdrawal of all pending appeals by the Veteran and his representative have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, after submitting his signed VA form 9, but prior to the promulgation of a decision by the Board, the Veteran submitted a signed letter dated February 2014 stating that he wished to withdraw all pending appeals.  Although the Veteran's service representative filed a May 2014 Appellate Brief requesting a decision on all issues, the Board requested clarification in June 2014 regarding the Veteran's withdrawal.  In June 2014, the Veteran's representative filed an Appellate Brief confirming the withdrawal of all appeals.  Hence, with regard to the issues of entitlement to service connection for a lumbar spine disorder, bilateral pes planus, a dizziness disorder with tinnitus, and tonsillitis, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal regarding the issues of entitlement to service connection for a lumbar spine disorder, bilateral pes planus, a dizziness disorder with tinnitus, and tonsillitis is dismissed.





____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


